DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (U.S. Pub. No. 2021/0280971).
As to claim 1, Kim teaches an electronic apparatus (100), comprising: 
a display module (151); and 
a plurality of metallic elements at least partially surrounding at least three sides of the display module to form a metallic frame (Fig. 6A and 7A, a plurality of metal rims formed on the case 202 may correspond to 5G antennas, [0224], lines 1-3, as can be seen in fig. 7A the metallic rims are arranged on at least three sides of the display module shown as display side of the phone), the metallic frame being configured to receive a fifth generation (5G) mobile signal ([0224], lines 3-8), wherein adjacent two of the metallic elements have a gap therebetween (as can be seen in Fig. 7A and 7B, there is a gap between the adjacent metallic elements).
As to claim 2, Kim teaches a quantity of the gap is plural (Fig. 7A teaches there are a plurality of gaps between all the metallic elements surrounding the display), the electronic apparatus further comprises: a plurality of non-conductive elements respectively located at the gaps (the gaps are filled with non-metallic member 531 and 532, Fig. 12A, [0259], lines 6-9).
As to claim 3, Kim teaches each of the metallic elements is at least partially in a form of a strip (as can be seen in Fig. 7A, the metallic elements surrounding the display are in a shape of strips).
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to because the prior art reference of Kim teaches a radio frequency module 1100-2, which is an antenna and a system module 202c having a grounding element 1020. Kim does not teach a flexible printed circuit board and only a baseband processor 1400, wherein Applicant claims the flexible printed circuit board having feeding lines, wherein Kim does not teach feeding lines and only lines coming out of the IFIC 1300. Kim does not teach grounding lines and examiner searched for another reference, wherein the prior art reference of Asano (U.S. Pub. No. 2002/0021250) teaches a display device having grounding lines, but does not teach the grounding lines are electrically connected with the corresponding metallic element and only mentions a grounding element 29 in Fig. 8. The grounding lines 24 are connected to the grounding element 29, but does not mention a metallic element equivalent to the metallic element of Kim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung (U.S. Pub. No. 2021/0193012) teaches a screen display method.
McCarthy (U.S. Patent No. 9,503,173) teaches WLAN and cellular shared antennas.
Bok (U.S. Pub. No. 2020/0393936) teaches a display panel and display device.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691